Defendant. and judgment reversed upon the law, with ten dollars costs and disbursements, and motion denied, with ten dollars costs, with leave to respondent to answer within twenty days from service of a copy of the order herein upon such payment. The amended complaint sufficiently sets forth a cause of action for the specific performance of an oral contract for a renewal lease which has been performed by the plaintiff on his part. This part performance is sufficient to take the case out of the Statute of Frauds.t Lazansky, ‡ J., Young, Kapper, Hagarty and Carswell, JJ., concur.

 See Prop. Law, §§ 242, 259, 270.— [Rep.